Citation Nr: 1010274	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for left elbow 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from October 1996 to 
October 2000.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The appellant seeks compensation for pain of the back, knees, 
and left elbow.

Service entrance examination dated July 1996 reflects normal 
clinical evaluation except for the feet, which had moderate 
pes cavus deformities.  Service treatment records shows that, 
in December 1997, the appellant presented with complaint of 
right leg pain due to football injury sustained the day 
prior.  Pain was located at the lateral aspect of the thigh 
and the appellant reported that the knee gave out sometimes 
when walking.  The assessment was deep thigh muscle bruise, 
quadricep contusion.  Treatment included ice, 6 days light 
duty, and Naprosyn.  There were no subsequent complaints or 
findings relative to this incident.

Service treatment records show that, in October 1999, the 
appellant presented with complaint of left knee pain from 
having hit his knee on a log.  He reported that he struck his 
knee 3 days earlier when trying to hop over a log during 
physical training exercises.  Examination showed a dime size 
bruise on the medial side of the left knee patella, and the 
appellant was unable to perform 1/4 squats with both legs, and 
just one leg.  Lachman's, anterior and posterior drawer, 
valgus/varus stress, and McMurray's tests were negative.  
Clark's and compression tests were positive.  The assessment 
was contusion of medial aspect of patella without ligament 
involvement associated with patellofemoral pain syndrome.  
Treatment included Indocin for 7 days, light duty for one 
week, and heat therapy twice a day.  He was advised to return 
if symptoms worsened.

DD From 2795 dated November 1999 reflects that the appellant 
was not deployable because of patellofemoral pain syndrome.  
The appellant indicated that his "knee still hurts."

Report of separation examination, to include the summary of 
defects, dated August 2000 is silent for any abnormal back, 
right knee, or left elbow pathology.  The medical history 
portion of the examination dated June 2000 shows that the 
appellant reported swollen or painful joints, and recurrent 
back pain or any back injury.  He denied "trick" or locked 
knee.  He checked the box "I don't' know" for painful or 
"trick" shoulder or elbow.  The appellant elaborated upon 
this history stating that he had low back pain for many years 
worse on long trips and runs, and that he had patellofemoral 
syndrome bilaterally worse with trips and runs.

DD From 2697 dated 2000 reflects that the appellant intended 
to seek VA disability for bad knees, facial scar, and bad 
back.

In July 2005, VA received an original claim for compensation 
from the appellant.  He reported having had a dislocated left 
elbow in April 1997 at Camp Pendleton, having a popping in 
the spine while walking since 1998, knee pain since 1997, and 
back pain since 1997.  He reported that his left elbow and 
knee pain were treated at the infantry training battalion.

In a March 2006 statement, the appellant reported that he had 
bad knees, back, and left elbow.  He reported constant pain 
ever since service and attributed his pain to strenuous 
activity while on active duty, to include 30 mile hikes with 
150 pounds on his back, fast roping and rappelling from 
helicopters, and other extreme physical activities.

In an April 2007 statement, the appellant reported that he 
sustained back injury in service when he was "pushed off the 
helicopter troop lowering rope."

VA treatment records dated March and September 2009 were 
obtained.  There were no complaints or findings relative to 
the claimed problems in March 2009.  During a visit to 
establish care in September 2009, the appellant reported a 
past medical history for chronic low back pain without 
radiculopathy.  On review of the systems, he denied unusual 
back pain, joint pain, and arthritis.  Movement of 
extremities was within normal limits, upper and lower, 
bilaterally.  Gait was unassisted and even.  Strength was 5/5 
in all extremities.  Straight leg raises were negative.  
There was no spinal or paraspinal tenderness to palpation.  
There were no spasms.  The impression was chronic low back 
pain and an order for x-rays was placed.

VA Examination is Necessary

Upon review of the service treatment records and the 
appellant's contention of pain since injury in service, the 
Board believes that remand for a VA examination with an 
opinion is necessary to resolve whether there is any current 
disability of the back, right knee, left knee, and/or left 
elbow attributable to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination that accomplishes the 
following:
(a) A VA examination should be 
conducted to ascertain whether any 
currently shown disorder of the back is 
related to service.  All abnormal back 
pathology should be clearly identified.  
The examiner should indicate whether it 
is likely, as likely as not, or not 
likely that any currently found 
disorder of the back is related to 
service.  A complete rationale for this 
opinion is required.  
(b) A VA examination should be 
conducted to ascertain whether any 
currently shown disorder of the right 
knee is related to service, including 
right leg injury and report of knee 
giving out.  All abnormal right knee 
pathology should be clearly identified.  
The examiner should indicate whether it 
is likely, as likely as not, or not 
likely that any currently found 
disorder of the right knee is related 
to the service.  A complete rationale 
for this opinion is required.
(c) A VA examination should be 
conducted to ascertain whether any 
currently shown disorder of the left 
knee is related to the left knee injury 
in service.  All abnormal left knee 
pathology should be clearly identified.  
The examiner should indicate whether it 
is likely, as likely as not, or not 
likely that any currently found 
disorder of the left knee is related to 
the left injury service.  A complete 
rationale for this opinion is required.  
The claims folder should be made 
available for review.
(d) A VA examination should be 
conducted to ascertain whether any 
currently shown disorder of the left 
elbow is related to service.  All 
abnormal left elbow pathology should be 
clearly identified.  The examiner 
should indicate whether it is likely, 
as likely as not, or not likely that 
any currently found disorder of the 
left elbow is related to service.  A 
complete rationale for this opinion is 
required.
The claims folder should be made available 
for review.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


